Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 1, the present invention from the present application discloses a substrate insertion system  in which “a controller that controls the pull roller drive and the tear roller drive; a product sensor located along a product path defined by the conveyor; a pre-perforated substrate supply provided in a substrate box, the substrate box including first and second opposing pairs of sidewalls and a top cover, the first opposing pair of sidewalls defining a first side-to-side guidance for the pre-perforated substrate supply, and the top cover defining an opening having a length that is less than 50% of a length of a leaf of the pre-perforated substrate supply, said leafs being arranged in a fan-folded manner in the substrate box” which is allowable in combination with the other claimed limitations. 
As to claim 13, the present invention from the present application discloses a method of  inserting substrates for “ controlling the at least one pull roller drive and the at least one tear roller drive, a product sensor located along a product path defined by the conveyor, and a pre-perforated substrate supply provided in a substrate box, the substrate box including first and second opposing pairs of sidewalls and a top cover, the first opposing pair of sidewalls defining a first side-to side guidance for the pre-perforated fan-fold substrate, and the top cover defining an opening having a length that is less than 50% of a length of a leaf of the pre-perforated substrate supply, said leafs being arranged in a fan-folded manner in the substrate box; driving the pull rollers with the at least one pull roller drive to advance the pre-perforated substrate supply along the substrate path to a predetermined position; sensing a product traveling on the conveyor with the product sensor at a defined position and signaling the controller to advance the pre-perforated substrate supply a predetermined distance via the pull rollers at a predetermined time such that the pre-perforated substrate supply is engaged by the tear roller nip between the tear rollers; separating a single substrate from the pre-perforated substrate supply by stopping the pull rollers; and the tear rollers advancing the single substrate separated from the pre- perforated substrate supply along the substrate path and inserting the single substrate beneath the product as it travels across a gap along a product path on the conveyor” which is allowable in combination with the other claimed limitations. 

The closest prior art such as Lee et al. (US P. No. 2019/0210383) and Battisti et al. (US P. No. 2005/0039585), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Lee et al. (US P. No. 2019/0210383) discloses media tray, and feeding the print media into a media path, such as media path, and rotating pick roller in a second mode or manner with a substantially constant torque facilitates continued feeding of the print media into the media path. As such, picking print media from an input tray and feeding print media into a media path, as illustrated and described herein, provides for picking and feeding of print media without knowing a location or position of a trailing edge of the print media. In addition, by picking and feeding print media, as illustrated and described herein, media damage and/or media jams, as well as unintended multi-sheet pick and/or feed of print media may be minimized or avoided. For example, if a location or position of a trailing edge of a print media is unknown, rotating pick roller for a length longer than a length of the print media may result in additional sheets of print media being picked and fed. Rotating pick roller for a length shorter than a length of the print media, however, may tear the print media and/or result in a media jam, as rollers and/or wheels of the media path, such as pinch roller and star wheel, may not be able to pull the print media out of the nip of pick roller and separation roller due to the drag force created by the nip.
Battisti et al. (US P. No. 2005/0039585) discloses as the sheet continues along the punch path, it passes between the first set of rollers as the sheet is transferred from the printer to the punching station. It will be noted that the first set of rollers is preferably a floating roller arrangement that forms a soft nip such that the rollers do not tear the sheet from the printer handling mechanism.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr. 06, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672